 



Exhibit 10.1
(JENNINGS CAPITAL INC. LOGO) [u53258u5325801.gif]
July 20, 2007
PRIVATE AND CONFIDENTIAL
CanArgo Limited
P.O. Box 291
St Peter Port
Guernsey, GY1 3RR, British Isles
Attention: Vincent McDonnell, President and Chief Operating Officer
Secondary Offering of Common Shares of Tethys Petroleum Limited
The purpose of this letter is to confirm the engagement (“Engagement”) of
Jennings Capital Inc. (“JCI” or the “Placing Agent” or the “Participating
Organization”) by CanArgo Limited (“CanArgo” or the “Company” or the “Selling
Shareholder”), a wholly owned subsidiary of CanArgo Energy Corporation, to act
as the sole placing agent, or sole participating organization as the case may
be, for the sale of up to 8,000,000 common shares of Tethys Petroleum Limited
(the “Placement”) (“Tethys Common Shares” in the singular and the “Tethys Common
Shares Block” in the aggregate) currently owned by CanArgo. The agreement
resulting from acceptance of the provisions of this letter is hereinafter called
the “Agreement”.

  1.   JCI shall, after seven days from the Company filing Form 45-102F1,
solicit potential buyers on an agency basis, pursuant to any regulatory
requirements, to acquire up to 8,000,000 Tethys Common Shares at a price not
less than C$2.95 per Tethys Common Share.     2.   JCI agrees to act as the sole
placing agent, or sole participating organization as the case may be, to the
Company in the sale of the Tethys Common Shares, subject to the terms and
conditions below:

  a.   CanArgo, on or before July 23, 2007, files a 45-102F1 to the appropriate
regulatory authorities (the “Filing Date”);     b.   CanArgo agrees to comply
with all regulatory requirements including the filing of any insider trading
reports as required;     c.   The Tethys Common Shares are not legended stock as
per United States security laws (provided that the Tethys Common Shares are not
sold in transactions subject to United States securities laws) and that the sale
of any Tethys Common Shares does not contravene any securities laws including
United States security laws;     d.   CanArgo shall pay to JCI a cash commission
of C$0.14 per each Tethys Common Share

1



--------------------------------------------------------------------------------



 



      sold under this Placement as compensation for acting as Placing Agent, or
Participating Organization as the case may be;     e.   CanArgo shall reimburse
JCI for all reasonable expenses relating to the Placement, including travel
costs, out-of-pocket expenses, legal fees and disbursements of its counsel, such
costs in the aggregate not to exceed $15,000 (not including G.S.T) without the
written approval of CanArgo, such approval not to be unreasonably withheld. The
obligation to make the foregoing payments shall survive the termination of this
Agreement;     f.   The Company covenants and agrees to indemnify the Agent as
provided for in Schedule “A” attached hereto; and     g.   JCI confirms that
(i) it has not made and agrees that it will not make any unusual effort to
prepare the market in respect of the Placement or to create a demand for the
Tethys Common Shares (within the meaning of National Instrument 45-102 and
related rules of the Alberta Securities Commission), (ii) the compensation
payable to JCI under the terms of this Agreement is not an extraordinary
commission or consideration (within the meaning of National instrument 45-102
and related rules of the Alberta Securities Commission), (iii) it has not and
will not compensate any other person in respect of the Placement other than
customary brokerage fees payable to registered dealers, and (iv) it will comply
with all applicable laws and rules of the Toronto Stock Exchange in connection
with the Placement.

  3.   This Agreement shall expire on the earlier of the Placement of the Tethys
Common Share Block or 60 days from the Filing Date.     4.   The Company agrees
to provide to JCI drafts of any press releases relating to the Placement and to
consult with JCI in this respect.     5.   This Agreement shall be governed by
and construed in accordance with the laws of the Province of Alberta and the
laws of Canada applicable herein.     6.   This Agreement shall enure to the
benefit of and be binding upon both JCI and the Company; including the
respective successors and permitted assignees of each of the parties.     7.  
In addition to sales in the Qualifying Jurisdictions, the Tethys Common Shares
may be sold in the U.S. and certain European jurisdictions including, but not
limited to, the United Kingdom, France and Switzerland, in compliance with the
securities laws of such jurisdictions.     8.   This Agreement may be executed
and delivered by facsimile transmission, each of which so executed and delivered
shall be deemed to be an original and all of which collectively shall constitute
one and the same instrument and executed facsimile copies shall be deemed for
all purposes hereunder to be valid executed copies hereof.     9.   Any notice
or other communication hereunder shall be in writing and may be given by
telecopier or personal delivery to an officer of each of the entities to whom
such notice is given and shall, in the case of notice to the Company, be
addressed and sent to the Company at the address indicated above and in the case
of JCI, be addressed and sent to:

Jennings Capital Inc.
2600, 520 — 5th Avenue SW

2



--------------------------------------------------------------------------------



 



Calgary, Alberta, Canada T2P 3R7
Attention: David G. McGorman
Fax #: (403)292-0979

      Or such other address as the parties may be apprised of and shall be
deemed to have been delivered upon receipt by a responsible officer of the
addressee in the event of personal delivery or in the event of telecopied
delivery on the following business day in the respective city.

If the foregoing and Schedule “A” (the Indemnity) are acceptable to you, we
would ask you to please sign and return one copy of this letter to the attention
of the undersigned. This offer is made subject to the terms and conditions
outlined in this letter. Upon acceptance, this letter will then constitute your
authorization to us to proceed. We are very much looking forward to being of
service to you in this placement.
Yours truly
JENNINGS CAPITAL INC.

     
/s/ David G. McGorman
 
David G. McGorman
   
Senior Managing Director, Investment Banking
   

The foregoing is in accordance with our understanding and is accepted and agreed
to by us.

DATED this 22 day of July, 2007
CANARGO LIMITED

     
/s/ V. McDonnell
 
Name: V. McDONNELL
   
Title: Director
   

3



--------------------------------------------------------------------------------



 



SCHEDULE “A” — INDEMNITY
In connection with the engagement of JCI to perform services in accordance with
the agreement of which this Schedule “A” forms an integral part (the
“Agreement”), CanArgo Limited (herein called “the Company”) hereby agrees to
indemnify and hold harmless JCI, its affiliates, the respective shareholders,
directors, officers, partners, agents and employees of JCI and its affiliates
(individually, an “Indemnified Person”), to the full extent lawful, from and
against all losses, (other than loss of profit) claims, damages, liabilities and
expenses (including reasonable fees and disbursements of counsel on a solicitor
/ client basis) which (A) are related to or arise out of actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company in the context of the Agreement, or (B) are
otherwise related to or arise out of JCI’s activities on behalf of the Company
under the Agreement and the Company will reimburse any Indemnified Person for
all expenses (including reasonable fees and disbursements of counsel on a
solicitor / client basis) as they are incurred by JCI or such other Indemnified
Person in connection with investigating, preparing or defending any such action
or claim, whether or not in connection with pending or threatened litigation in
which any Indemnified Person is a party. The Company will not be responsible,
however, for any losses, claims, damages, liabilities or expenses pursuant to
clause (B) of the preceding sentence which are finally judicially determined to
have resulted primarily from the bad faith, negligence, misconduct or failure to
comply with applicable laws or regulations or breach of the Agreement by JCI,
any Indemnified Person or the person seeking indemnification hereunder.
The Company also agrees that no Indemnified Person shall have any liability to
the Company (whether direct or indirect, in contract, in tort or otherwise) for
or in connection with the Agreement except for such liability for losses (other
than loss of profit), claims, damages, liabilities or expenses incurred by the
Company which is finally judicially determined to have resulted primarily from
such Indemnified Person’s bad faith, negligence, misconduct or failure to comply
with applicable laws or regulations.
If any action, claim or other proceeding is brought, instituted or threatened in
respect of any Indemnified Person which may result in a claim for
indemnification hereunder, such Indemnified Person shall promptly, after
receiving notice thereof, notify the Company, in writing. Failure to so notify
the Company shall not relieve the Company from liability except only to the
extent that the failure materially prejudices the Company. The Company will
assume the defence of any litigation or proceeding in respect of which indemnity
may be sought hereunder, including the employment of counsel satisfactory to
such Indemnified Person, acting reasonably, and the payment of the fees and
disbursements of such counsel. In any such litigation or proceeding the defence
of which the Company shall have assumed, any Indemnified Person shall have the
right to participate in such litigation or proceeding and to retain its own
counsel, but the fees and disbursements of such counsel shall be at the expense
of such Indemnified Person unless the named parties to any such litigation or
proceeding including one or more of the Company and the Indemnified Person and
the representation of both parties by the same counsel in the written opinion of
the Indemnified Person’s counsel would be inappropriate due to actual or
potential differing interests between them and provided, however, that the
Company shall only be obligated to pay for one set of counsel for all
Indemnified Parties (in addition to counsel retained by the Company). The
Company shall not be liable for any settlement of any litigation or proceeding
effected without its written consent, such consent not to be unreasonably
withheld. If the Company assumes the defence of any litigation or proceeding,
the Company will not, without the prior written consent of the Indemnified
Person, such consent not to be unreasonably withheld, settle or compromise or
consent to the entry of any judgement in any pending or threatened claim,
action, suit or proceeding in respect of which indemnification may be sought
hereunder unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceeding.

4



--------------------------------------------------------------------------------



 



If for any reason (other than determinations based on bad faith, negligence,
misconduct or failure to comply with applicable laws or regulations as
contemplated above), the foregoing indemnification is unavailable to any
Indemnified Person or is insufficient to hold any Indemnified Person harmless,
the Company shall contribute to the amount paid or payable by any Indemnified
Person as a result of such losses (other than loss of profits), claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect not only
the relative benefits received by JCI on the one hand and the Company on the
other hand but also the relative degrees of fault of the Company, JCI and any
other Indemnified Person, as well as, any relevant equitable considerations,
provided that the Company shall in any event contribute to the amount paid or
payable by any Indemnified Person as a result of any such loss, claim, damage,
liability or expense any excess of such amount over the amount of fees received
by JCI pursuant to this Agreement.
The foregoing shall be in addition to any rights that any Indemnified Person may
have at common law or otherwise, including, but not limited to, any right to
contribution. The Company hereby agrees to submit to the non-exclusive
jurisdiction of the Courts of Alberta in respect of any claim made by an
Indemnified Person pursuant hereto.

5